DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 17/018,891, filed on 09/11/2020 in which Claims 1 – 20 were presented for examination. This Application claim benefit to IN202011032234 filed on 07/28/2020.

Status of the Claims
Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Claims 1 and 7 – 11 are rejected under 35 U.S.C. 102(a)(1) and Claims 2 – 6 and 12 – 18 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/11/2020 and 12/22/2021 have been entered and considered by the examiner.

Examiner’s Comments Concerning the Recited Claims and 35 USC § 101
Claims 1 – 14 recite “one or more computer-readable media storing instructions which, when executed by one or more hardware processors, cause the one or more hardware processor(s) to perform operations” (see Claim 1, Lines 1 – 3).    
The Specification of the present invention expressly states:
	“Any of the disclosed methods can be implemented as computer-executable instructions or a computer program product stored on one or more computer-readable storage media, such as tangible, non-transitory computer-readable storage media, and executed on a computing device (e.g., any available computing device, including tablets, smartphones, or other mobile devices that include computing hardware). Tangible computer-readable storage media are any available tangible media that can be accessed within a computing environment (e.g., one or more optical media discs such as DVD or CD, volatile memory components (such as DRAM or SRAM), or nonvolatile memory components (such as flash memory or hard drives)). By way of example, and with reference to FIG. 10, computer-readable storage media include memory 1024 and storage 1040. The terms computer-readable media or computer-readable storage media do not include signals or carrier waves. In addition, the terms computer-readable media or computer- readable storage media do not include communication ports (e.g., 1070) or communication media. 
See Specification – Page 49, Paragraph 0171.
The examiner interprets this statement to clearly distinguish the claimed subject matter from all “transitory” media that is nonstatutory under 35 U.S.C. 101.  That is, based upon this statement, the examiner interprets the “computer-readable media” to include only statutory subject matter and to exclude all “transitory” media (e.g., signals, carrier waves, etc.). 
If the recited “computer-readable media” is intended to include any sort of “transitory” media, then Applicant should expressly state that in the Response to this Office Action. In that instance, Claims 1 – 14 will be interpreted as being non-statutory and rejections under 35 U.S.C. 101 will be forthcoming.

Specification
The disclosure is objected to because of the following informalities:
The use of the trademarks (e.g. JAVA, JAVASCRIPT, PYTHON and others) has been noted in this application (See par 0173). They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the term “intent”. The use of the term is indefinite, because it is unclear. It appear that as used in the claim it may be the destination of  a query. Accordingly, it is unclear if the Intent is referring to the destination of a query or a query per se. For purpose of examination it is considered as disclosed in Venkataraman.
Claim 1 further recites “…a filter derived from the set of output query parameters”. the “filter” is indefinite because it is unclear what kind of filter is being derived from the set of query parameters. 
Claim 2 recites “comparing the respective patterns of successive rules…”, this language is indefinite because first it appear that this pattern is a different from the previously recite pattern in claim 2 amount the fields of the data structure. Additionally it is unclear what is considered patterns of successive rules.
Claim 5 recites “executing a filter generation function…”, this claim language is indefinite because it is unclear what the filter generation function is doing. 

Claim 19, recites “applying a feature function to obtain respective scores for the parse trees”, this claim language is indefinite, because it is unclear what a feature function is. It appears that the feature function is performing an specific evaluation over the parse tree in order to obtain the score, but it is unclear how this feature function is obtaining the scores.
Due to at  least their dependency upon Claims 1, 15 or 19; Claims 3, 4, 6 – 14, 16 – 18 and 20 are also indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkataraman et al. (US  2017/0364520) (hereinafter, Venkataraman).

Regarding Claim 1, Venkataraman teaches one or more computer-readable media storing instructions which, when executed by one or more hardware processors, causes the one or more hardware processor(s) to perform operations (See Venkataraman’s par 0038 and 0151) and comprising:
receiving a data structure comprising, for respective fields of the data structure, an intent and one or more input query parameters extracted from a natural language query (Venkataraman in par 0034 - 0035, teaches that a media guidance system that recognizes a plurality of natural language queries as having a );
analyzing the data structure to determine a sub-intent (Venkataraman in par 0061 and Fig. 3, further teaches that entry 316 is further depicted having a search query template 306. The media guidance application may use search query template 306 to structure a query to database 304 when performing a search having search intent 302. For example, when the media guidance application is performing a search to identify a location of media (e.g., a search matching search intent 302), the media guidance application may search database 304 using a query formatted based on search query template 306); 
transforming a set of the input query parameters into a set of output query parameters based at least partly on the sub-intent (Venkataraman in par 0061 and Fig. 3, further teaches that the media guidance application may use search query template 306 to structure a query to database 304 when performing a search having search intent 302); 
determining a query destination based on the sub-intent (Venkataraman in par 0061 and Fig. 3, further teaches that entry 316 is further associated with database 304. Database 304 may be used by the media guidance application to perform a search having search intent 302. For example, the media guidance application may select entry 316 when the media guidance application performs a search to identify where a movie is located. The media guidance application may select database 304 for performing the search because database 304 is associated with search intent 302 (e.g., an intent to locate media)); 
constructing an output query comprising the query destination and a filter derived from the set of output query parameters (Venkataraman in par 0061 and Fig. 3, further teaches that the media guidance application may use search query template 306 to structure a query to database 304 when performing a search having search intent 302. For example, when the media guidance application is performing a search to identify a location of media (e.g., a search matching search intent 302), the media guidance application may search database 304 using a query formatted based on search query template 306. For example, when the input query is “Where's Entourage?” the media guidance application may identify the search query as a request to locate media locations for “Entourage.”); and 
transmitting the output query to the query destination (Venkataraman in par 0061, further teaches that entry 316 is further associated with database 304. Database 304 may be used by the media guidance application to perform a search having search intent 302. For example, the media guidance application may select entry 316 when the media guidance application performs a search to identify where a movie is located. The media guidance application may select database 304 for performing the search because database 304 is associated with search intent 302 (e.g., an intent to locate media). Entry 316 is further depicted having a search query template 306. The media guidance application may use search query template 306 to structure a query to database 304 when performing a search having search intent 302. For example, when the media guidance application is performing a search to identify a location of media (e.g., a search matching search intent 302), the media guidance application may search database 304 using a query formatted based on search query template 306. For 

Regarding Claim 7, Venkataraman teaches the limitations contained in parent Claim 1. Venkataraman further teaches:
wherein the query destination is a web service represented by a uniform record locator (URL) (Venkataraman in par 0087, further teaches that the media guidance application may allow a user to provide user profile information or may automatically compile user profile information. The media guidance application may, for example, monitor the content the user accesses and/or other interactions the user may have with the guidance application. Additionally, the media guidance application may obtain all or part of other user profiles that are related to a particular user (e.g., from other web sites on the Internet the user accesses, such as www.allrovi.com, from other media guidance applications the user accesses, from other interactive applications the user accesses, from another user equipment device of the user, etc.), and/or obtain information about the user from other sources that the media guidance application may access)  

Regarding Claim 8, Venkataraman teaches the limitations contained in parent Claim 1. Venkataraman further teaches:
wherein the sub-intent is determined from among at least first and second available sub-intents, and the query destination based on the first available sub-intent is an intrinsic query of a database environment, and the query destination based on the second available sub-intent is an extrinsic query of the database environment (Venkataraman in par 0061, further teaches that when the input query is “Where's Entourage?” the media guidance application may identify the search query as a request to locate media locations for “Entourage.” The media guidance application may search for the “Entourage” by creating a query “Locate Entourage” and transmitting the query to the database 304 (e.g., media guidance data database). The media guidance application may match user query 104 (e.g., “Where's Entourage”) to entry 316 based on matching representation vectors associated with user query 104 (e.g., representation vectors for “Where's” and “Entourage” to representation vectors associated with words of the query template (e.g., representation vectors 308 and 310). For example, entry 316 is depicted as having associated representation vector 308, corresponding to the word “Locate”, and representation vector 310, corresponding to the word).  

Regarding Claim 9, Venkataraman teaches the limitations contained in parent Claim 1. Venkataraman further teaches:
wherein the sub-intent is determined from among at least first and second available sub-intents, and the respective query destinations for the first and second available sub-intents are distinct database environments (Venkataraman in par 0061, further teaches that when the input query is “Where's Entourage?” the media guidance application may identify the search query as a request to locate media locations for “Entourage.” The media guidance application may search for the “Entourage” by creating a query “Locate Entourage” and transmitting the query to the 

Regarding Claim 10, Venkataraman teaches the limitations contained in parent Claim 1. Venkataraman further teaches:
wherein the transforming operation comprises deleting one or more of the input query parameters that are not required by the identified sub-intent (Venkataraman in par 0061 and Fig. 3, further teaches that when the input query is “Where's Entourage?” the media guidance application may identify the search query as a request to locate media locations for “Entourage.” The media guidance application may search for the “Entourage” by creating a query “Locate Entourage” and transmitting the query to the database 304 (e.g., media guidance data database)).

Regarding Claim 11, Venkataraman teaches the limitations contained in parent Claim 1. Venkataraman further teaches:
wherein the transforming operation comprises parsing a given one of the input query parameters into multiple parameters of the output query parameters (Venkataraman in par 0063, further teaches that the media guidance application may retrieve a search query template (e.g., search query template 306) relating to a search intent from a database (e.g., search intent 302). For example, the media guidance application may generate representation vectors for words of a user search query and may match the representation vectors of the words of the search query with representation vectors stored in the database (e.g., database 300). For example, the media guidance application may compute a first representation vector corresponding to a first word of the search query (e.g., “Where's”) and may compute a third representation for a second word of the search query (e.g., “Entourage”). The media guidance application may compute a third representation vector corresponding for a third word corresponding to a database entry (e.g., entry 316 corresponding to media location search intent). For example, the media guidance application may compute a third representation vector for the word “Locate” corresponding to entry 316. The media guidance application may compute a fourth representation vector corresponding to a fourth word, such as “media” associated with entry 316).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 – 6 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Nguyen et al. (US 10,546,001) (hereinafter, Nguyen).

Regarding Claim 2, Venkataraman teaches the limitations contained in parent Claim 1. 
wherein the analyzing operation comprises: 
processing a set of rules according to a predefined ordering, each rule comprising a respective pattern among the fields of the data structure, wherein the processing comprises: 
comparing the respective patterns of successive rules of the set of rules with the fields defined in the data structure; 
determining that the comparing is a match, for a first rule of the successive rules; and 
selecting the sub-intent as predefined for the first rule.
Nguyen teaches that a data analysis system allows users to interact with distributed data structures stored in-memory using natural language queries. The data analysis system stores natural language query templates that represent natural language queries associated with a particular intent (See Nguyen’s Abstract).
Nguyen teaches processing a set of rules according to a predefined ordering, each rule comprising a respective pattern among the fields of the data structure (Nguyen in Col. 5 lines 42 – 48, teaches that if a user provides a natural language query, the system matches the natural language query against stored natural language query templates. The process of incrementally building the natural language queries based on suggestions provided by the system ensures that the natural language query built conforms to natural language query templates stored in the system. Nguyen in Col. 11 lines 12 – 22, further teaches that the data upload module 335 infers types of data columns by analyzing data values or text strings in the columns. 
Nguyen taches comparing the respective patterns of successive rules of the set of rules with the fields defined in the data structure; determining that the comparing is a match, for a first rule of the successive rules (Nguyen in Col. 5 lines 35 – 48, teaches that the system allows users to specify structure of natural language sentences that are typically used by users of the system. The system receives information describing the arrangement of keywords, attributes of the dataset processed by the query, and a representation of an intent of the natural language query. The system stores this information as a natural language query template. The system may store a large number of natural language query templates. If a user provides a natural language query, the system matches the natural language query against stored natural language query templates. The process of incrementally building the natural language queries based on suggestions provided by the system ensures that the natural language query built conforms to natural language query templates stored in the system. Nguyen in Col. 12 lines 38 – 50, further teaches that the query template stores relationships between the terms/phrases and the attributes. The relationship indicates an order between the various terms/phrases and attributes. For example, the template may indicate that the query starts with a phrase X, followed by a name of an attribute, and
Nguyen teaches selecting the sub-intent as predefined for the first rule (Nguyen in Col. 5 lines 35 – 48, teaches that the system allows users to specify structure of natural language sentences that are typically used by users of the system. The system receives information describing the arrangement of keywords, attributes of the dataset processed by the query, and a representation of an intent of the natural language query. Nguyen in Col. 13 lines 15 – 19,  further teaches that a query intent may be identified by a value that can be enumerated, for example, an integer or a string value. Each query template stored in the query template store 390 is associated with a query intent. A query intent may require specification of one or more attributes (or columns) of a dataset. The query intent store 325 also stores program code (or instructions) for executing natural language queries having a particular query intent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Nguyen with the teachings as in Venkataraman to perform data analysis as disclosed in Nguyen. The motivation for doing so would have been to provide a suitable interface for users to analyze a large amount of information, thus saving user time and resources (See Col. 1 lines 40 – 57).

Regarding Claim 3, Venkataraman in view of Nguyen teaches the limitations contained in parent Claim 2. Nguyen further teaches:
wherein the processing comprises determining that the comparing is a match, for a second rule of the successive rules, and the transforming comprises executing a transformation function, predefined for the second rule, on at least one of the input query parameters (Nguyen in Col. 22, lines 40 – 50, further teaches (119) If the specific instance of the term from the natural language query prefix is of the type of attribute specified by the query template at that position, the suggestion module 370 determines that the two terms match and continues matching subsequent terms. If the specific instance of the term from the natural language query prefix is not of the type of attribute specified by the query template at that position, the suggestion module 370 rejects the query template as not matching the input query prefix. Accordingly, the suggestion module 370 identifies a set of query templates that match the input query prefix).

Regarding Claim 4, Venkataraman in view of Nguyen teaches the limitations contained in parent Claim 3. Nguyen further teaches:
wherein the executing causes one or more new fields to be added to the data structure (Nguyen in Col. 25, lines 18 – 24, further teaches that the query template based architecture for processing natural language queries for big data analysis allows users to extend the set of query templates by adding new query templates to the query template data store 390. An enterprise or organization that uses the big data analysis system 100 may perform data analysis for a specific domain, for 

Regarding Claim 5, Venkataraman in view of Nguyen teaches the limitations contained in parent Claim 2. Nguyen further teaches: 
wherein the processing comprises determining that the comparing is a match, for a third rule of the successive rules, and the constructing comprises executing a filter generation function, predefined for the third rule, on at least one of the output query parameters (Nguyen in Col. 22, lines 40 – 50, further teaches (119) If the specific instance of the term from the natural language query prefix is of the type of attribute specified by the query template at that position, the suggestion module 370 determines that the two terms match and continues matching subsequent terms. If the specific instance of the term from the natural language query prefix is not of the type of attribute specified by the query template at that position, the suggestion module 370 rejects the query template as not matching the input query prefix. Accordingly, the suggestion module 370 identifies a set of query templates that match the input query prefix).  

Regarding Claim 6, Venkataraman in view of Nguyen teaches the limitations contained in parent Claim 2. Venkataraman further teaches: 
wherein the operations further comprise: adding the selected sub-intent to the data structure (Venkataraman in par 0061 and Fig. 3, further teaches that entry 316 is further depicted having a search query template 306. The media guidance application may use search query template 306 to structure a query to database 304 when performing a search having search intent 302. For example, when the media guidance application is performing a search to identify a location of media (e.g., a search matching search intent 302), the media guidance application may search database 304 using a query formatted based on search query template 306).  

Regarding Claim 15, Venkataraman teaches a computer-implemented method (See Venkataraman’s Abstract) comprising:
receiving a data structure representing a natural language query from a natural language processing (NLP) engine, the data structure comprising, for respective fields of the data structure, an intent and one or more query parameters (Venkataraman in par 0034 - 0035, teaches that a media guidance system that recognizes a plurality of natural language queries as having a similar intent and generate search results matching the intent. The media guidance application may receive textual input via the keyboard comprising queries, such as natural language queries, and may match the natural language search queries to search templates to retrieve a set of search results. Venkataraman in par 0061 and Fig. 3, further teaches  
constructing a query string comprising a base record locator corresponding to the sub- intent and the filter string ((Venkataraman in par 0061 and 
transmitting the query string to a web service of a database engine for generation of a result (Venkataraman in par 0061, further teaches that entry 316 is further associated with database 304. Database 304 may be used by the media guidance application to perform a search having search intent 302. For example, the media guidance application may select entry 316 when the media guidance application performs a search to identify where a movie is located. The media guidance application may select database 304 for performing the search because database 304 is associated with search intent 302 (e.g., an intent to locate media). Entry 316 is further 
However, Venkataraman does not specifically disclose receiving a ruleset comprising a plurality of rules, each rule respectively comprising a field specification and identifying a function (Nguyen in Col. 5 lines 42 – 48, teaches that if a user provides a natural language query, the system matches the natural language query against stored natural language query templates. The process of incrementally building the natural language queries based on suggestions provided by the system ensures that the natural language query built conforms to natural language query templates stored in the system. Nguyen in Col. 11 lines 12 – 22, further teaches that the data upload module 335 infers types of data columns by analyzing data values or text strings in the columns. The data upload module 335 may identify patterns in the data values to determine types. For example, data upload module 335 may infer based on the range of values of a column that the column stores timestamps. The data upload module 335 may infer based on pattern of numbers that a column stores social security number (since social security numbers are integers of a particular size with possible separators that occur at specific positions between digits); 
for each of the plurality of rules, determining whether the data structure matches the respective field specification, wherein the data structure is determined to match the respective field specification for at least first, second, and third rules of the plurality of rules (Nguyen in Col. 5 lines 35 – 48, teaches that the system allows users to specify structure of natural language sentences that are typically used by users of the system. The system receives information describing the arrangement of keywords, attributes of the dataset processed by the query, and a representation of an intent of the natural language query. The system stores this information as a natural language query template. The system may store a large number of natural language query templates. If a user provides a natural language query, the system matches the natural language query against stored natural language query templates. The process of incrementally building the natural language queries based on suggestions provided by the system ensures that the natural language query built conforms to natural language query templates stored in the system. Nguyen in Col. 12 lines 38 – 50, further teaches that the query template stores relationships between the terms/phrases and the attributes. The relationship indicates an order between the various terms/phrases and attributes. For example, the template may indicate that the query starts with a phrase X, followed by a name of an attribute, further followed by a phrase Y. More specifically, an example query template indicates that a phrase “show me the relationship between” is followed by an attribute, followed by keyword “and”, further followed by another attribute. The natural language query processor 310 can match queries such as “show me the relation between arrival_delay and airport” against this query template); 
for the first rule, executing the respective function to add a sub-intent value to the data structure (Nguyen in Col. 5 lines 35 – 48, teaches that the system allows users to specify structure of natural language sentences that are typically used by users of the system. The system receives information describing the arrangement of keywords, attributes of the dataset processed by the query, and a representation of an intent of the natural language query. Nguyen in Col. 13 lines 15 – 19,  further teaches that a query intent may be identified by a value that can be enumerated, for example, an integer or a string value. Each query template stored in the query template store 390 is associated with a query intent. A query intent may require specification of one or more attributes (or columns) of a dataset. The query intent store 325 also stores program code (or instructions) for executing natural language queries having a particular query intent);
for the second rule, executing the respective function to update the query parameters in the data structure (Nguyen in Col. 22, lines 40 – 50, further teaches (119) If the specific instance of the term from the natural language query prefix is of the type of attribute specified by the query template at that position, the suggestion module 370 determines that the two terms match and continues matching subsequent terms. If the specific instance of the term from the natural language query prefix is not of the type of attribute specified by the query template at that position, the suggestion module 370 rejects the query template as not matching the input query prefix. Accordingly, the suggestion module 370 identifies a set of query templates that match the input query prefix); - 53 –

for the third rule, executing the respective function to construct a filter string from one or more of the received or updated query parameters (Nguyen in Col. 22, lines 40 – 50, further teaches (119) If the specific instance of the term from the natural language query prefix is of the type of attribute specified by the query template at that position, the suggestion module 370 determines that the two terms match and continues matching subsequent terms. If the specific instance of the term from the natural language query prefix is not of the type of attribute specified by the query template at that position, the suggestion module 370 rejects the query template as not matching the input query prefix. Accordingly, the suggestion module 370 identifies a set of query templates that match the input query prefix).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Nguyen with the teachings as in Venkataraman to perform data analysis as disclosed in Nguyen. The motivation for doing so would have been to provide a suitable interface for users to analyze a large amount of information, thus saving user time and resources (See Col. 1 lines 40 – 57).

Regarding Claim 16, Venkataraman in view of Nguyen teaches the limitations contained in parent 15. Nguyen further teaches  
wherein the field specification for the first rule comprises identifiers of one or more of the fields defined in the data structure at the time of the determining for the first rule (Nguyen in Col. 5 lines 35 – 48, teaches that the system allows users to specify structure of natural language sentences that are typically used by users of the system. The system receives information describing the arrangement of keywords,   

Regarding Claim 17, Venkataraman in view of Nguyen teaches the limitations contained in parent 15. Nguyen further teaches  
wherein the field specification for the second rule comprises the sub-intent value (Nguyen in Col. 5 lines 35 – 48, teaches that the system allows users to specify structure of natural language sentences that are typically used by users of the system. The system receives information describing the arrangement of keywords, attributes of 

Regarding Claim 18, Venkataraman in view of Nguyen teaches the limitations contained in parent 15. Venkataraman further teaches  
wherein the determining comprises: for a first field of the field specification: 
(a) obtaining a hash value for the first field from a hash map (Venkataraman in par 0053, further teaches that the media guidance application may retrieve a user profile from memory. The media guidance application may determine whether a user profile exists by first identifying the user (e.g., login information, a picture of the user, a voice of the user, a hash value uniquely identifying the user or any other known identifying information of the user), and then by comparing the user's identity against entries of a user profile database); and 
(b) using the hash value as an index into the data structure to check whether the first field is defined in the data structure at a position specified by the index (Venkataraman in par 0145, further teaches that the media guidance application may incrementally select each word of the input query. The media guidance application  and 
repeating actions (a) and (b) for a second field of the field specification (Venkataraman in par 0145, further teaches that when the media guidance application determines that the last word of the modified input query is selected, the media guidance application proceeds to step 1028. Otherwise, the media guidance application proceeds to step 1010 to select another word from the input query).  

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman in view of Bathia et al. (US 2019/0095257) (hereinafter, Bathia).

Regarding Claim 12, Venkataraman teaches the limitations contained in parent Claim 1. 
However, Venkataraman does not specifically disclose wherein the received data structure comprises a fallback code indicating that no exception was encountered during processing of the natural language query, and the operations further comprise: setting the fallback code to indicate an exception encountered during the analyzing, transforming, or determining operations.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Bhatia with the teachings as in Venkataraman in order to provide the media guidance application of Venkataraman with fallback logic. The motivation for doing so would have been provide the user with fallback options, thus improving the system’s overall resiliency (See Bathia’s par 0081).

Regarding Claim 13, Venkataraman teaches the limitations contained in parent Claim 1. Venkataraman further teaches:
Venkataraman in par 0006, further teaches that the media guidance application retrieves a search query template relating to a search intent from a database. For example, the media guidance application may query a remote server for words associated with a search intent, such as an intent to determine where a user can access media.
wherein the data structure is in JavaScript Object Notation (JSON) or Extensible Markup Language (XML) format.  
Bhatia in par 0065 - 0067, teaches a client application 305 is consuming resources provided by a data source 395 through an adapter framework 302. The client application 305 sends a request, e.g. a single request or a number of requests (a batch request). The client application 305 may be deployed on a cloud platform infrastructure such as a Platform as a Service offering. One or more client applications may be connected to the adapter framework 302 to consume resources provided as a service from the data source 395. The request gets routed through a router 310 and the relevant security tokens are propagated to the layer. The communications to the backend DBaaS at data source 395 are made using JSON Web Token (JWT), which are obtained from authorization headers of the client application request. Bhatia in par 0099, further teaches that once we get back the response for the DBaaS, then a JSONUtility 385 is used to structure it in the way the micro application expects. It makes use of JSONParser, JSONFlattener for this. Finally, a JSONMapper maps the response into the names expected by the microapplication based on the mappings.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Bhatia with the teachings as in Venkataraman in order to provide data structure in JSON format. The motivation for doing so would have been provide the system with the capability of communicating with 
Regarding Claim 14, Venkataraman teaches the limitations contained in parent Claim 1.
However, Venkataraman does not specifically disclose wherein the transmitted output query conforms to Open Data Protocol (OData).
Bhatia in par 0045, teaches that the adapter framework is provided with the mappings and metadata files, as defined at steps 210 and 212. The mappings may be a one to one mapping of the field names in the DBaaS and field names used in the application consuming the database resources provided by the DBaaS. The static metadata received at 212, is metadata of the. fields used in the application, which provides the names and type of the fields. This metadata may be compliant to the industry standard Open Data (OData) Protocol. Bhatia in par 0059, further teaches that a runtime processor 317 is responsible for getting actual data for the database service 306 at the data source 304. The database service may be an OData V2 service providing a restful API for consuming resources.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to utilize the teachings as in Bhatia with the teachings as in Venkataraman to use Open Data Protocol (OData) services as disclosed in Bathia. The motivation for doing so would have been provide a good level of developer agility, productivity and data security (See Bathia’s par 0002).

Allowable Subject Matter
Claims 19 – 20 will be allowable if the rejection under 35 U.S.C. 112 is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176